DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4 August 2021, with respect to the indefiniteness rejections have been fully considered and are persuasive.  The outstanding rejection of 11 May 2021 has been withdrawn. 
Applicant's arguments filed 4 August 2021 with regard to the U.S.C. 103 rejections have been fully considered but they are not persuasive. Applicant argues the Fujisaki does not adequately teach or disclose the air collection plate has a bottom plate and peripheral sidewalls protruding from the bottom edges of the bottom plate. However, this can clearly be seen in Fig 6A and 6B, particularly Fig 6A. The bottom plate is made up of supporting portion 23 and the peripheral sidewalls are made up of frame portion 28. Also, the accommodation space is defined by both the peripheral sidewall and the bottom plate as shown in Fig 11A-11B as the space below power feeding plate 18 in which the micro air transportation device is accommodated within the accommodation space of the air collection plate, again, as shown in Fig 11A-11B in which flow path plate 12, facing plate 13, vibrating plate 15, and piezoelectric plate 16 [denoted as 24] of Fujisaki are set in said described accommodation space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159912 to Traders, hereinafter Fraden (cited previously), in view of US 2018/0066650 to
Fujisaki et al., hereinafter Fujisaki (cited previously}.
Regarding claim 1, Fraden discloses (Fig, 1-3) a wearable device (1), comprising: a band structure having an outer surface and an inner surface (27 and 28); a main body disposed on the outer surface of the band structure (2.7) and connected thereto, the main body has a receiving space (para 0022; see Fig 2 element 1); a micro air pump (14) disposed within the receiving space of the main body (para 0019); an airbag (13) disposed on the inner surface of the band structure and opposing to the micro air pump (see Fig 2, element 13 opposing element 14), the airbag is in communication with an outlet end of the outlet plate of the micro air pump (para 0022); a driving control module (18) disposed within the receiving space of the main body (see Fig 2, element 1); a sensor (16) disposed on the driving control module (18) and connected with the micro air pump (14) (para 0019); and an optical sensor (23) disposed on the inner surface of the band structure (para 0018) and electrically connected with the driving control module (see Fig 2, medical detector with optical elements 21/23 connected to controller 18), wherein the driving control module controls the micro air pump to operate (para 0019), thereby transporting gas into the airbag from the micro air pump to make the airbag inflated and expended to be fixed on a specific part of the user (para 0022), wherein the physiological data of the user is selectively sensed by the sensor (para 0023) and transmitted to the driving control module to be recorded by which a precise detection is achieved (para 0024), or wherein the physiological data of the user is selectively sensed by the optical sensor (para 0024) and transmitted to the driving control module to be recorded by which a rapid detection is achieved (para 0024).
Fraden does not disclose wherein the micro air pump is a micro pneumatic power device which is piezoelectrically actuated, and the micro pneumatic power device comprises a micro air transportation device and a micro valve device, wherein the micro air transportation device comprises an air inlet plate, a resonance plate and a piezoelectric actuator which are sequentially stacked, wherein when the piezoelectric actuator is driven, the gas is entered from the air inlet plate, flowing through a plurality of pressure chambers and being transported downwardly to flow in one direction within the micro valve device, wherein the micro valve device comprises an air collection plate, a valve plate and an outlet plate which are sequentially stacked, the air collection plate has a bottom plate and peripheral sidewalls protruding from the bottom edges of the bottom plate, and an accommodation space is defined by both the peripheral sidewall and the bottom plate, wherein the micro air transportation device is accommodated within the accommodation space of the air collection plate, and the air collection plate is stacked on the valve plate and the outlet plate, when gas is transported from the micro air transportation device into the micro valve device, the operation of pressure collection is selectively performed by transporting gas to the airbag through the outlet end of the outlet plate, or the operation of pressure relief is selectively performed through a pressure relief hole in the outlet plate.
However, Fujisaki teaches (Fig 3, 10, 11 A, 11B) wherein the micro air pump (pump 1A.) is a micro pneumatic power device which is piezoelectrically actuated (para 0048: piezoelectric element), and the micro pneumatic power device comprises a micro air transportation device (cover plate 11, flow path plate 12, facing plate 13, vibrating plate 15, and piezoelectric element 16) and a micro valve device (valve housing 3B), wherein the micro air transportation device comprises an air inlet plate (cover plate 11, flow path plate 12, facing plate 13), a resonance plate (vibrating plate 15) and a piezoelectric actuator (piezoelectric element 16) which are sequentially stacked (Fig 3), wherein when the piezoelectric actuator is driven, the gas is entered from the air inlet plate (para 0050), flowing through a plurality of pressure chambers (para 0049) and being transported downwardly to flow in one direction within the micro valve device (valve housing 3B), wherein the micro valve device comprises an air collection plate (power feeding plate 18), a valve plate (diaphragm 4B) and an outlet plate (top plate 10B) which are sequentially stacked (Fig 10, 11A-B), the air collection plate (power feeding plate 18) has a bottom plate and peripheral sidewalls protruding from the bottom edges of the bottom plate (see Fig 6A and 6B: The bottom plate is made up of supporting portion 23 and the peripheral sidewalls are made up of frame portion 28. This can be seen dearly in Fig 6A), and an accommodation space is defined by both the peripheral sidewall and the bottom plate (Fig 11A-11B: space below power feeding plate 18), wherein the micro air transportation device is accommodated within the accommodation space of the air collection plate (Fig 11A-11B: see flow path plate 12, facing plate 13, vibrating plate 15, and piezoelectric plate 16 [denoted as 24] set in accommodation space), and the air collection plate is stacked on the valve plate and the outlet plate (Fig 11A-11B: see diaphragm 4B and valve housing 3B stacked on top of power feeding plate 18), when gas is transported from the micro air transportation device into the micro valve device (para 0093), the operation of pressure collection is selectively performed by transporting gas to the airbag through the outlet end of the outlet plate (Fig 11 A; para 0098), or the operation of pressure relief is selectively performed through a pressure relief hole in the outlet plate (Fig 11B; para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wearable device of Fraden with a micro air pump further comprising a micro air transportation device and a micro valve device, as taught by Fujisaki, for purpose of providing a pump with improved impact resistance for use in a biological information acquisition device such as a wrist sphygmomanometer (para 0006-0007).
Regarding claim 4, Fraden further teaches the wearable device according to claim 1 further comprising a transmission module (19) disposed on the driving control module (para 0016) and transmitting the physiological data of the user to an external device (2) (para 0020).
Regarding claim 5, Fraden further teaches the wearable device according to claim 4, wherein the transmission module (19) is at least one of a wired transmission module and a wireless transmission module (para 0016).
Regarding claim 7, Fraden further teaches the wearable device according to claim 4, wherein the external device is at least one of a cloud system, a portable device and a computer system (para 0016).
Regarding claim 8, Fraden teaches the wearable device according to claim 1, wherein the optical sensor has a light emitter and a light receiver (para 0023), the light emitter emits a sensing light beam for sensing the physiological data of the user, and then the light receiver receives the sensing light beam (para 0023).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Fujisaki, as previously applied to claim 1 above, and further in view of US 2017/0172500 to Xiao (cited previously).
Regarding claim 6, Fraden teaches the wireless transmission module that is a Bluetooth module (para 0016, lines 9-11).
Fraden does not disclose the wired transmission module is at least one of a USB and a mini-USB.
However, Xiao teaches the wired transmission module is at least one of a USB and a mini-USB (para 0037).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the wireless Bluetooth transmission module of Fraden with the wired USB or mini-USB transmission module of Xiao for the purpose of transmitting signals between the wearable device and the external device (para 0037).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Fujisaki, as previously applied to claim 1 above, and further in view of CA 2,803,885 to Lee, hereinafter Lee (cited previously).
Regarding claim 9, Fraden teaches the limitations of claim 1, but does not disclose a display panel configured to display an Information.
However, Lee teaches a display panel configured to display an Information (para 0031).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the 'wearable device of Fraden with the display panel configured to display Information of Lee for the purpose of providing information, such as current blood pressure from the wearable device (para 0031).
Regarding claim 10, Lee teaches the information comprising at least one of the physiological data of the user, time data and corning call data (para 0036).
Regarding claim 11, Lee teaches a display panel that is a touch control screen or a screen with buttons (para 0037), and the sensor is selected through the touch control screen by the user to sense the physiological data (para 0069),
Regarding claim 12, Fraden teaches the limitations of claim 1, but does not disclose the driving control module further comprising a memory for storing the physiological data.
However, Lee teaches a driving control module further comprising a memory (para 0068) for storing the physiological data (para 0068). In the case of Lee, the driving control module is referred to as a 'computing environment' but serves the same purpose as the driving control module by controlling aspects of the device (para 0068).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the application was effectively filed to modify the wearable device containing a driving control module of Fraden with the memory for storing physiological data of Lee for the purpose of storing programs for monitoring aspects of a subject and data associated with any aspects of the system (para 0068).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792